Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 4/24/20, claims priority from 62845061, filed on 5/8/19.

Status of Claims and Response to Restriction Requirement
Claims 1-20 are currently pending. Applicant’s election without traverse of invention I, claims 1-10 and 14-20; neostigmine as the cholinesterase inhibitor; dapiprazole as the alpha-1 adrenergic antagonist; ketorolac as the NSAID; and poloxamer 407 as the penetration enhancer in the reply filed on 2/25/22 is acknowledged. The restriction is made final. 
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/22.
Claims 1-10 and 14-20 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10, 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman, US 20150320744 A1 (publ. 11/12/2015, cited in the IDS), in view of Rekik, US 20110104155 A1 (publ. 5/5/2011). 
The claims are drawn to an ophthalmological pharmaceutical composition for treating, alleviating, and/or mitigating presbyopia comprising: (a) a therapeutically effective quantity of a cholinesterase inhibitor, the elected species, neostigmine; (b) a therapeutically effective quantity of an alpha-1-adrenergic antagonist; (c) optionally, a therapeutically effective quantity of a NSAID; (d) optionally, a penetration enhancer; (e) optionally, a quantity of glycerol; (f) optionally, a quantity of dextran; (g) optionally, a quantity of chondroitin sulfate; and (h) a quantity of deionized water.
Kaufman teaches an ophthalmic preparation comprising a combination of one or more parasympathetic drugs or cholinesterase inhibitors, or pharmaceutical salts thereof in combination with one or more alpha agonists or antagonists, or pharmaceutical salts thereof, having efficacy for treating or reducing presbyopia (title & abstract; para [0003]). In another embodiment, Kaufman teaches a topical pharmaceutical preparation comprising a therapeutically effective amount of one or more parasympathetic drugs or cholinesterase inhibitors in combination with a therapeutically effective amount of one or more alpha agonists or antagonists (para [0011]). Neostigmine is taught in a particular embodiment as a cholinesterase inhibitor for the combination (para [0013], [0021]). Pilocarpine is exemplified as a parasympathomimetic drug (para [0012]). Presbyopia is taught as typically an age-related eye condition associated with a progressive loss of ability to rapidly and easily focus on objects at near distances (para [0005]). Doxazosin, prazosin, tamsulosin, aluzosin, terazosin, phentolamine, and phenoxybenzamine, among others, are exemplified as alpha antagonists for the combination (para [0013]); these agents are included within the instant claims as alpha-1 adrenergic antagonists. Kaufman teaches an embodiment wherein an alpha antagonist, phentolamine, is present in a concentration of no more than about 5% of the composition (para [0037]); therefore, Kaufman teaches up to 5% of alpha-1 adrenergic antagonist in the composition, which overlaps with the range recited by instant claim 10. Kaufman teaches another embodiment wherein the cholinesterase inhibitors, such as physostigmine or a salt thereof, or rivastigmine or a salt thereof, are present in the combination from about 0.01-2% (para [0039-0040]); this range overlaps with the range of cholinesterase inhibitor recited by instant claim 10. Kaufman teaches the inclusion of a tonicity agent in the pharmaceutical preparations comprising the combination of active agents, with glycerin (glycerol) taught as a tonicity agent (para [0051]); mucoadhesives are also taught, with dextran taught as a mucoadhesive (para [0050]). Additionally, block copolymers of ethylene oxide and propylene oxide are taught as mucoadhesives (para [0050]). Kaufman also teaches the preparations to comprise viscosity imparting agents, such as chondroitin sulfate (para [0028]). Purified water is taught as a carrier (para [0028], [0044], Ex. 1 para [0061]). Brimonidine is exemplified as an alpha agonist (para [0012]), and is taught to potentiate the effect of cholinesterase inhibitors such as neostigmine (para [0021]). 
Kaufman doesn’t explicitly teach deionized water or an NSAID such as ketorolac.
Rekik teaches means for delivery of drugs to the chorio-retina and optic nerve head, comprising an effective amount of an alpha adrenergic or beta adrenergic agent (Title & abstract; para [0001]). Rekik exemplifies ophthalmic compositions comprising an adrenergic agent, wherein the adrenergic agent includes alpha adrenergic agonists (para [0021]), with brimonidine exemplified as such an agent (para [0089], [0101]). Rekik teaches the ophthalmic compositions to further comprise additional agents for treating eye disorders, such as non-steroidal anti-inflammatory agents (para [0106]). Rekik teaches a specific embodiment wherein the compositions comprise an NSAID, such as ketorolac (para [0116], [0148]). Furthermore, Rekik exemplifies water, particularly distilled or deionized water, as a carrier (para [0087]). The ophthalmic compositions are taught to be useful for treating eye diseases such as presbyopia (para [0084], [0165-0167]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at an ophthalmological preparation comprising a therapeutically effective amount of a cholinesterase inhibitor, including the elected species, neostigmine; a therapeutically effective amount of an alpha-1-adrenergic antagonist; a therapeutically effective amount of the elected NSAID, ketorolac; a therapeutically effective amount of an adrenergic agonist, brimonidine; a quantity of glycerol; a quantity of dextran; a quantity of chondroitin sulfate; and a quantity of deionized water, in consideration of the combined teachings of Kaufman and Rekik. Kaufman teaches a preparation comprising a combination of a cholinesterase inhibitor, such as neostigmine, in combination with alpha antagonists, including several of the alpha-1-adrenergic antagonists recited by the instant claims, and alpha agonists such as brimonidine, for the treatment of presbyopia, along with glycerol, dextran, and chondroitin sulfate as excipients, and water as a carrier. Although Kaufman doesn’t teach deionized water or an NSAID, Rekik teaches ophthalmic compositions, also having utility for treating presbyopia comprising alpha adrenergic agonists, with brimonidine exemplified, and NSAIDs such as ketorolac, having deionized water as a carrier. It would have been prima facie obvious to one of ordinary skill in the art, at the time of the filing date of the invention to have combined the compositions taught by Kaufman and Rekik, since both teach ophthalmic compositions having the same utility, for treating eye conditions such as presbyopia. See MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of the filing date of the invention, to have combined the ophthalmic compositions taught by Kaufman and Rekik, thereby arriving at the instantly claimed composition, with a reasonable expectation that the composition would have been therapeutically useful for the treatment of presbyopia. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman, US 20150320744 A1 (publ. 11/12/2015, cited in the IDS), in view of Rekik, US 20110104155 A1 (publ. 5/5/2011) as applied to claims 1-5, 7-8, 10, 14-15, and 17-19 above, and further in view of Sharma, USP 8829037 B2 (patented 9/9/2014, cited in the IDS).
The claims are drawn to an ophthalmological pharmaceutical composition for treating, alleviating, and/or mitigating presbyopia comprising: (a) a therapeutically effective quantity of a cholinesterase inhibitor; (b) a therapeutically effective quantity of an alpha-1-adrenergic antagonist; (c) optionally, a therapeutically effective quantity of a NSAID; (d) optionally, a penetration enhancer; (e) optionally, a quantity of glycerol; (f) optionally, a quantity of dextran; (g) optionally, a quantity of chondroitin sulfate; and (h) a quantity of deionized water; wherein the alpha-1-adrenergic antagonists is the elected species, dapiprazole. 
Kaufman and Rekik teach as discussed previously, however, dapiprazole is not explicitly taught.
Sharma teaches topical ophthalmic compositions for treating and ameliorating the effects of conditions impacting visual acuity, including presbyopia (title & abstract; col. 1, lines 15-21). Sharma teaches the ophthalmic compositions to comprise a parasympathetic agonist and a second active agent selected from a sympathetic antagonist or agonist (col. 2, lines 33-43). Sharma teaches the second active agent is preferably an alpha adrenergic blocker, which can advantageously comprise dapiprazole (front page of patent, see Leonardo Mastropasqua et. al., “The Usefulness of Dapiprazole an Alpha-Adrenergic Blocking Agent, in Pigmentary Glaucoma”, 10/4/1994, pp. 806-809; col. 3, lines 31-34). The concentration of dapiprazole is taught to range between 0.05-4% (col. 3, lines 35-37). Sharma teaches the parasympathetic agonist to comprise a substance that acts on acetylcholine receptors, with pilocarpine exemplified (col. 3, lines 24-27). Sharma teaches the topical compositions lack side effects, rendering them suitable for self-administration (col. 5, lines 44-51). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the filing date of the invention to have incorporated dapiprazole into the composition as an alpha adrenergic antagonist, in view of the combined teachings of Kaufman, Rekik, and Sharma. Kaufman teaches topical ophthalmic compositions for treating or ameliorating presbyopia comprising a cholinesterase inhibitor, an alpha antagonist, an adrenergic agonist, glycerol, dextran, chondroitin sulfate, and water as a carrier, while Sharma teaches compositions comprising pilocarpine and dapiprazole, with dapiprazole taught as an alpha antagonist, for treating ocular conditions such as presbyopia without side effects. One of ordinary skill in the art would have been motivated to have incorporated dapiprazole as an alpha antagonist into the composition taught by Kaufman, since dapiprazole, similarly to the alpha antagonists taught by Kaufman, has efficacy for treating presbyopia, and have had a reasonable expectation of success. Moreover, the compositions taught by Kaufman can also comprise pilocarpine, which is taught by Sharma to be present in combination with dapiprazole. 

Claims 9, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman, US 20150320744 A1 (publ. 11/12/2015, cited in the IDS), in view of Rekik, US 20110104155 A1 (publ. 5/5/2011) as applied to claims 1-5, 7-8, 10, 14-15, and 17-19 above, and further in view of Horn, US 20180098937 A1 (publ 4/12/2018).
The claims are drawn to an ophthalmological pharmaceutical composition for treating, alleviating, and/or mitigating presbyopia comprising: (a) a therapeutically effective quantity of a cholinesterase inhibitor; (b) a therapeutically effective quantity of a alpha-1-adrenergic antagonist; (c) optionally, a therapeutically effective quantity of a NSAID; (d) optionally, a penetration enhancer; (e) optionally, a quantity of glycerol; (f) optionally, a quantity of dextran; (g) optionally, a quantity of chondroitin sulfate; and (h) a quantity of deionized water, wherein the penetration enhancer is poly(ethylene glycol)-block-poly(propylene glycol)-block-poly(ethylene glycol), the elected species, poloxamer 407.
Kaufman and Rekik teach as discussed previously; however, the inclusion of a penetration enhancer, poloxamer 407, is not taught.
Horn teaches compositions, including topical ophthalmological drug vehicle compositions comprising one or more nonionic surfactants with one or more non-Newtonian viscosity enhancing excipients and one or more of a polyol or an electrolyte (title & abstract; para [0001]). Horn teaches ophthalmic drug delivery is significantly limited by non-compliance issues, such as reduced comfort, irritation, and transient quality of vision loss lasting from minutes to tens of minutes, which is common to many ophthalmic drugs (para [0013]). Horn teaches the ophthalmic drug vehicle composition to maintain a drug on the surface of the eye that is comfortable to the user, increases drug residency time, absorbency, as well as safety or efficacy of the drug (para [0023], [0071-0073]). Horn teaches the vehicle composition to further comprise an ophthalmic drug, such as a nonsteroidal anti-inflammatory agent (para [0068-0069]). Ketorolac is taught as a suitable NSAID for the ophthalmic composition (para [0480], [0543], [0640]). Poloxamers, which are nonionic triblock copolymers of polyoxyethylene oxide-polyoxypropylene oxide-polyoxyethylene oxide, are taught as preferred nonionic surfactants (para [0165]). Specifically, poloxamer 188 and poloxamer 407 are taught as preferred nonionic surfactants (para [0165], [0168]). Glycerin is included as a polyol for the drug vehicle composition (para [0164], [0184]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have incorporated the ophthalmic drug vehicle composition taught by Horn into the ophthalmic drug composition comprising a cholinesterase inhibitor such as neostigmine, an alpha-1-adrenergic antagonist, an adrenergic agonist, an NSAID, ketorolac; glycerol; dextran; chondroitin sulfate; and deionized water, in view of the combined teachings of the prior art. Kaufman and Rekik both teach topical ophthalmic compositions for treating presbyopia, comprising the active agents recited by the instant claims, while Horn teaches ophthalmic drug delivery is challenging due to reduced comfort, irritation, and transient quality of vision loss lasting. Horn teaches a topical ophthalmic drug vehicle composition comprising one or more nonionic surfactants with one or more non-Newtonian viscosity enhancing excipients and one or more of a polyol, wherein the composition is suitable for a wide variety of ophthalmic drugs, with NSAIDs such as ketorolac particularly included. Poloxamer 188 and 407 are taught as preferred nonionic surfactants; Horn further teaches the drug vehicle composition is comfortable to the user, increases drug residency time, absorbency, as well as safety or efficacy of the drug. As such, it would have been prima facie obvious to one of ordinary skill in the art, at the time of the filing date of the instant invention to have incorporated the ophthalmic drug vehicle composition taught by Horn comprising poloxamers 188 and 407 and glycerin into the ophthalmic composition comprising the cholinesterase inhibitor, neostigmine; an alpha-1-adrenergic antagonist; the adrenergic agonist, brimonidine; the NSAID, ketorolac; dextran; chondroitin sulfate; and deionized water for the advantages taught by Horn, and have had a reasonable expectation of success. 


Information Disclosure Statement
The IDS filed on 7/21/20 has been considered. 


Conclusion
Claims 1-10 and 14-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627